This opinion is subject to revision before final
                      publication in the Pacific Reporter

                              2020 UT 64


                                  IN THE

      SUPREME COURT OF THE STATE OF UTAH

              In the Matter of the Adoption of B.H.,
               a person under eighteen years of age

                            P.H. and A.D.,
                             Respondents,
                                     v.
                                  C.S.,
                                Petitioner.

                           No. 20190560
                       Heard April 10, 2020
                     Filed September 16, 2020

           On Certiorari to the Utah Court of Appeals

                    Third District, Salt Lake
                 The Honorable Robert P. Faust
                        No. 162900039

                               Attorneys:
  Jessica S. Couser, Holladay, Benjamin K. Lusty, Salt Lake City,
                          for respondents
          Julie J. Nelson, Salt Lake City, Lisa B. Lokken,
                Cottonwood Heights, for petitioner


  JUSTICE PETERSEN authored the opinion of the Court, in which
      CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
          JUSTICE HIMONAS, and JUSTICE PEARCE joined.

   JUSTICE PETERSEN, opinion of the Court:
                         INTRODUCTION
   ¶1 This case involves an interstate adoption. At the time of
the child’s birth, the child’s mother (Mother) was a Montana
                            IN RE B.H.
                      Opinion of the Court

resident and gave birth to the child there. Mother chose to place
the child for adoption with two Utah residents, the Respondents
(Adoptive Parents). Because the adoption involved an interstate
placement of the child, Mother and Adoptive Parents were
required to comply with the Interstate Compact on the Placement
of Children (ICPC). UTAH CODE §§ 62a-4a-701 to -711.
    ¶2 Mother and Adoptive Parents followed the ICPC process.
However, on a required ICPC request form, Mother did not list
the Petitioner (Father) as the child’s father, even though he was
her husband at the time and therefore the child’s legal father.
Mother and Father had been separated for quite some time, and
she believed he was not the child’s biological father. On the
request form, she listed as the child’s father the man she believed
to be the biological father.
    ¶3 Adoptive Parents filed an adoption petition in Utah
district court. After taking temporary custody of the child in
Montana, they returned with the child to Utah. They soon learned
that Mother might still be married to Father, and they served him
with notice of the adoption petition. Father successfully
intervened in the proceeding and sought custody of the child.
Adoptive Parents petitioned to terminate Father’s parental rights
within the adoption proceeding. In the meantime, a genetic test
revealed that Father was not only the child’s legal father, he was
the child’s biological father as well.
   ¶4 The district court held a bench trial and concluded that
Father had abandoned the child and was an unfit parent. The
court terminated his parental rights and then finalized the
adoption. Father appealed.
    ¶5 Father argued in the court of appeals that the district
court lacked jurisdiction over the termination proceeding under
the Utah Uniform Child Custody Jurisdiction and Enforcement
Act (UCCJEA). UTAH CODE §§ 78B-13-101 to –318. Father also
argued that Mother’s failure to include him on the ICPC request
form invalidated the adoption. The court of appeals rejected both
arguments. But it set aside the adoption decree because it did not
state that the requirements of the ICPC had been complied with,
as required by the Adoption Act.1 Accordingly, the court of

__________________________________________________________
   1The Adoption Act requires that, “the court's final decree of
adoption shall state that the requirements of Title 62A, Chapter
                                                  (Continued . . .)
                                2
                        Cite as: 2020 UT 64
                       Opinion of the Court

appeals remanded to the district court for the court to address this
insufficiency.
   ¶6   We granted Father’s petition for certiorari. We affirm.
                        BACKGROUND2
    ¶7 Mother and Father, both residents of Montana, were
married in 2008. They eventually separated. Mother planned to
file for divorce but had not yet done so when she learned she was
pregnant. She was unsure who the biological father was, but she
believed it was likely a man named D.G. She ultimately decided
to place her child for adoption with Adoptive Parents, who are
Utah residents. At the time of the adoption petition, Mother was
legally married to Father.
    ¶8 Adoptive Parents filed a petition for adoption in Utah
district court. The child was born in Montana four days later.
Adoptive Parents traveled to Montana and were at the hospital
within hours of the birth.
     ¶9 Because the adoption would involve placement of the
child across state lines, the parties to the adoption were required
to comply with the ICPC. Mother completed ICPC form 100A,
titled Interstate Compact on the Placement of Children Request
(request form). Notably, on the request form Mother identified
D.G. as the child’s father. Both Mother and D.G. voluntarily
relinquished their parental rights.
   ¶10 Mother appointed Adoptive Parents as temporary
guardians. Once the child was discharged from the hospital,
Adoptive Parents took custody of the child. They stayed for a few
days in a Montana hotel before returning to Utah with the child.
They moved for temporary custody in the Utah district court in
which they had filed the adoption petition. The court granted the
motion, effective as of the child’s date of birth.
   ¶11 Around this time, Adoptive Parents learned that Mother
might still be married. They quickly sent notice of the adoption


4a, Part 7, Interstate Compact on Placement of Children, have
been complied with.” UTAH CODE § 78B-6-107(1)(a).
   2 “On appeal from a bench trial, we view and recite the
evidence in the light most favorable to the trial court’s findings.”
Utah State Tax Comm’n v. See’s Candies, Inc., 2018 UT 57, ¶ 5 n.2,
435 P.3d 147 (citation omitted).


                                 3
                             IN RE B.H.
                       Opinion of the Court

proceedings to Father. Father timely moved to intervene in the
case. And the district court granted the motion.
    ¶12 While the adoption proceeding was pending in Utah,
Father filed for divorce in Montana and listed the child “as a child
of the marriage.” The Montana court ordered genetic testing of
Father and the child pursuant to Montana law. The genetic test
revealed that Father was the child’s biological father.
    ¶13 Adoptive Parents petitioned to terminate Father’s
parental rights within the Utah adoption proceeding, pursuant to
Utah Code sections 78B-6-1123 and -133 of the Utah Adoption Act
(Adoption Act). The district court held a bench trial on the
termination petition. But the court paused before issuing its ruling
and asked the parties to brief whether the court had jurisdiction to
terminate Father’s parental rights in light of his Montana
residency.4
   ¶14 Adoptive Parents argued that the district court had
subject matter jurisdiction over the termination proceeding
pursuant to the Adoption Act because the termination was “for
the purpose of facilitating the adoption of the child.” (Citing UTAH
CODE § 78B-6-112(1)).
    ¶15 In response to the district court’s briefing request, Father
contested the court’s subject matter jurisdiction for the first time.
He asserted that jurisdiction was governed not by the Adoption
Act but by the UCCJEA. And he argued that under the UCCJEA,
Montana was the child’s home state and should have jurisdiction
over the termination proceeding. Father also asserted that because
his name was not on the request form, the placement did not
comply with the ICPC. According to Father, this was a
jurisdictional defect.
    ¶16 The district court did not explicitly rule on the parties’
briefing. But it ultimately exercised jurisdiction over the

__________________________________________________________
   3 This provision has since been amended by 2020 Utah Laws
Ch. 392 (S.B. 170). However, the changes to this section are not
substantive, so we cite to the current version of the code.
   4  The parties briefed both subject matter and personal
jurisdiction and some additional arguments that they do not raise
on appeal. We describe only the arguments that are relevant to the
issues before us.


                                 4
                        Cite as: 2020 UT 64
                       Opinion of the Court

termination proceeding. It ruled on the merits of the termination
petition, finding that Father had abandoned the child and was an
unfit parent due to his alcohol abuse, drug addiction, and
extensive criminal history, among other things. The court then
finalized the adoption.
    ¶17 In the adoption decree and the accompanying findings of
fact and conclusions of law, the district court did not explicitly
conclude that the requirements of the ICPC had been met, as
required by the Adoption Act. See id. § 78B-6-107(1)(a). However,
the district court did make some findings relevant to ICPC
compliance, including that “[t]he pre-placement and
post-placement adoptive evaluations have been filed with the
Court, and they confirm that the adopting parents are fit to parent
[the child]” and “Mother’s Relinquishment and ICPC forms from
Montana have been filed with the court.” The court concluded
that “[t]he requirements of [the Adoption Act] have been met.”
    ¶18 Father appealed. He argued that “Utah cannot terminate
a parent’s rights in the context of an adoption without that court
having acquired jurisdiction to do so under the UCCJEA.” In re
Adoption of B.H., 2019 UT App 103, ¶ 16, 447 P.3d 110. As the court
of appeals explained, “Father contends that, under these facts,
jurisdiction under the UCCJEA is a prerequisite to jurisdiction
under the Adoption Act.” Id.
   ¶19 The court of appeals rejected this argument. It noted that
the UCCJEA explicitly states that it does not govern adoption
proceedings. Id. ¶ 17. And it concluded that the Adoption Act
“expressly confers subject matter jurisdiction to terminate
parental rights for the purpose of facilitating an adoption.” Id.
¶ 12 (citing UTAH CODE § 78B-6-112(1)).
    ¶20 Father also asserted that the adoption was invalid
because Mother failed to comply with the ICPC when she did not
list him as the child’s father on the request form. The court of
appeals agreed that this was a material deficiency, but it
concluded it was not a jurisdictional defect. In re Adoption of B.H.,
2019 UT App 103, ¶ 28. The court noted, however, that the
Adoption Act requires that a final decree of adoption state that the
ICPC “ha[s] been complied with.” Id. ¶ 26. Because the district
court failed to make such a conclusion, the court of appeals set
aside the decree. Id. ¶ 30. It remanded to the district court for
additional factfinding regarding ICPC compliance. Id. It also
stated that, if necessary, Adoptive Parents could “still undertake


                                 5
                            IN RE B.H.
                       Opinion of the Court

steps to comply with the ICPC prior to reinstating the adoption
decree.” Id. ¶ 27 n.7.
   ¶21 Father petitioned for certiorari, which we granted. We
exercise jurisdiction under Utah Code section 78A-3-102(3)(a).
            ISSUES AND STANDARD OF REVIEW
   ¶22 The questions before us are: (1) whether the court of
appeals erred in concluding compliance with the UCCJEA is not a
prerequisite to a termination of parental rights within an adoption
proceeding and in concluding the requirements of the UCCJEA
would have been met in this case if it applied, and (2) whether the
court of appeals erred in remanding for a determination of
compliance with the ICPC.
    ¶23 “On certiorari, this court reviews the decision of the court
of appeals for correctness, giving no deference to its conclusions
of law.” State v. Baker, 2010 UT 18, ¶ 7, 229 P.3d 650.
                           ANALYSIS
   ¶24 Father argues that the court of appeals erred in
concluding that the UCCJEA did not apply to the termination
petition and the district court had subject matter jurisdiction
based solely on the Adoption Act. We agree with the court of
appeals that the UCCJEA does not govern jurisdiction over a
termination petition brought under the Adoption Act.
    ¶25 Father also argues that the district court lacked subject
matter jurisdiction because Mother failed to comply with the
ICPC. Here as well, we agree with the court of appeals. The ICPC
deficiency was not a jurisdictional defect. The ICPC does not
purport to regulate jurisdiction among party states. And in the
event of a violation of its terms, the remedy it provides is the
potential for punishment of the alleged violator. It does not
provide for the revocation of a child placement or the loss of
jurisdiction in the receiving state.
   ¶26 We first address the applicability of the UCCJEA.
     I. UNIFORM CHILD CUSTODY JURISDICTION AND
                  ENFORCEMENT ACT
   ¶27 Father argues that the UCCJEA governs jurisdiction over
the termination proceeding and that it confers jurisdiction upon
Montana, not Utah. As the court of appeals observed, the
UCCJEA states clearly that it does not apply to proceedings under
the Adoption Act. UTAH CODE § 78B-13-103(2)(a). The premise of
Father’s argument is that the termination of his parental rights is
                                 6
                          Cite as: 2020 UT 64
                         Opinion of the Court

separate from the adoption proceeding, and that it falls under the
Termination of Parental Rights Act. See id. §§ 78A-6-501 to –515.
Specifically, Father asserts “Utah cannot terminate an out-of-state
parent’s rights under the Termination of Parental Rights Act
without the Utah court first having acquired jurisdiction to do so
under the UCCJEA, even if the termination is in anticipation of an
adoption.”
    ¶28 When a child custody determination involves parties
from more than one state, the UCCJEA “exists to ‘[a]void
jurisdictional competition and conflict with courts of other
States.’” Nevares v. Adoptive Couple, 2016 UT 39, ¶ 11, 384 P.3d 213
(alteration in original) (citation omitted). Specifically, “the
UCCJEA promotes a framework wherein a single state is vested
with jurisdiction to make child custody determinations.” Id. And
“a uniform set of rules . . . determine[s] which state is best
positioned to adjudicate custody disputes.” Id. Under the
UCCJEA, a court can exercise jurisdiction over an “initial child
custody determination” if it is determined to be the “home state”5
of the child, or in other limited circumstances. UTAH CODE § 78B-
13-201(1). Once a state has exercised jurisdiction under the
UCCJEA, that state has “exclusive, continuing jurisdiction” until
neither the child nor a parent resides in the state, or the child and
parents no longer have significant connections to the state. Id.
§ 78B-13-202(1). Father argues that Montana is the child’s home
state under the UCCJEA, and therefore Utah lacks subject matter
jurisdiction to terminate his parental rights.
   ¶29 Proceedings to terminate parental rights are considered
“child custody proceedings” that are subject to the UCCJEA. Id.

__________________________________________________________
   5   A “home state” is defined as:
         [T]he state in which a child lived with a parent or a
         person acting as a parent for at least six consecutive
         months immediately before the commencement of a
         child custody proceeding. In the case of a child less
         than six months of age, the term means the state in
         which the child lived from birth with any of the
         persons mentioned. A period of temporary absence
         of any of the mentioned persons is part of the
         period.
UTAH CODE § 78B-13-102(7).

                                   7
                                IN RE B.H.
                          Opinion of the Court

§ 78B-13-102(4) (defining “child custody proceeding” to include
termination of parental rights). So the UCCJEA would apply to a
termination petition filed under the Termination of Parental
Rights Act.
   ¶30 However, the UCCJEA expressly does not govern “an
adoption proceeding.” Id. § 78B-13-103(2)(a). And it defines an
adoption proceeding broadly as “any proceeding under Title 78B,
Chapter 6, Part 1, Utah Adoption Act.” Id. § 78B-13-103(1).
Adoptive Parents filed the termination petition under sections 112
and 133 of the Adoption Act, which provide a mechanism for
termination of a person’s parental rights in connection with a
contested adoption. Id. §§ 78B-6-112(1), (5), -133. The termination
petition may either be “joined with a proceeding on an adoption
petition,” id. § 78B-6-112(2)(a), or filed as a separate petition before
or after the adoption petition is filed, id. § 78B-6-112(2)(b). But as
Father notes, the grounds for termination are those found in the
Termination of Parental Rights Act. See id. § 78B-6-112(5)(e).
    ¶31 Accordingly, the question before us is whether a
termination petition filed under the Adoption Act is a
“proceeding under [the Adoption Act],” which is not governed by
the UCCJEA, or a proceeding under the Termination of Parental
Rights Act, which is governed by the UCCJEA. This is a matter of
statutory interpretation. The point of statutory interpretation “is
to ascertain the intent of the legislature.” Bagley v. Bagley, 2016 UT
48, ¶ 10, 387 P.3d 1000 (citation omitted). Because the best
evidence of legislative intent is the statute’s plain language, we
begin there. Id.
    ¶32 Since we are assessing the interaction of two statutes, it is
important to evaluate the statutory framework as a whole. We
first examine the procedural and substantive features of a
termination proceeding under the Termination of Parental Rights
Act, and then make a comparison to a similar proceeding brought
under subsections 112 and 133 of the Adoption Act.
       A. Termination under the Termination of Parental Rights Act
    ¶33 Under the Termination of Parental Rights Act, “[a]ny
interested party . . . may file a petition for termination of the
parent-child relationship with regard to a child.”6 UTAH CODE

__________________________________________________________
   6 However, if the petition to terminate parental rights is
brought on behalf of the Division of Child and Family Services, it
                                                 (Continued . . .)
                                    8
                         Cite as: 2020 UT 64
                       Opinion of the Court

§ 78A-6-504(1). Such a petition must be brought in the juvenile
court. Id. § 78A-6-103(2)(e) (providing that “[t]he juvenile court
has original jurisdiction over any proceeding concerning . . . the
termination of the legal parent-child relationship in accordance
with [the] . . . Termination of Parental Rights Act, including
termination of residual parental rights and duties”).
    ¶34 After a petition has been filed, the petitioner must
provide notice to “the parents, the guardian, the person or agency
having legal custody of the child, and any person acting in loco
parentis to the child.” Id. § 78A-6-506(1)(a). The notice must
indicate the “(i) nature of the petition; (ii) time and place of the
hearing; (iii) right to counsel; and (iv) right to appointment of
counsel for a party whom the court determines is indigent and at
risk of losing the party’s parental rights.” Id. § 78A-6-506(1)(b).
Importantly, a parent whose rights are subject to being terminated
is automatically a party to the proceeding and no intervention is
required. See id. § 78A-6-506.
    ¶35 If the juvenile court terminates a parent’s rights in a child,
the Termination of Parental Rights Act contemplates continued
juvenile court involvement to find a permanent placement for the
child.7 Until that happens, the Act provides for review hearings at
which the “agency or individual vested with custody of the child”
reports on the “plan for permanent placement of the child” until
the plan has been accomplished. Id. § 78A-6-512(2).
   ¶36 And although a termination “divests the child and the
parents of all legal rights, powers, immunities, duties, and
obligations with respect to each other,” id. § 78A-6-513(1), a

must be brought by the attorney general. UTAH CODE § 78A-6-
504(2).
   7   The court may “place the child in the legal custody and
guardianship of a licensed child placement agency or the division
for adoption” or “make any other disposition of the child
authorized under Section 78A-6-117.” Id. § 78A-6-511(2). And if a
suitable adoptive placement is not available, the juvenile court
must determine whether there is a relative who desires to adopt
the child; may order a search to determine whether there are
relatives who are willing to adopt the child; and if such a relative
is located, make a finding as to whether the relative is fit to adopt
the child, and place the child for adoption with the relative unless
it is not in the child’s best interest to do so. Id. § 78A-6-511(4).


                                  9
                             IN RE B.H.
                       Opinion of the Court

termination under the Termination of Parental Rights Act does
not completely foreclose reunification. A parent whose parental
rights have been terminated may seek guardianship and
reunification with the child under certain circumstances. Id.
§ 78A-6-511(6).
              B. Termination under the Adoption Act
    ¶37 Conceptually, the Adoption Act treats the termination of
any pre-existing parental rights in the child as part of an adoption.
The Act defines an “adoption” not only as the creation of the
relationship between the child and the adoptive parents, but also
as the termination of the legal relationship between the child and
any other person. Id. § 78B-6-103(2) (defining adoption as “the
judicial act that: (a) creates the relationship of parent and child
where it did not previously exist; and (b) . . . terminates the
parental rights of any other person with respect to the child”).8 In
harmony with this definition of “adoption,” the Adoption Act
provides a mechanism not only for the creation of a new parent-
child relationship, but also for the termination of any other
person’s rights in the child. In connection with the adoption of a
child, a court has jurisdiction to terminate another person’s rights
in the child if the person voluntarily relinquishes their parental
rights, fails to intervene in the proceeding, is an unmarried
biological father who has failed to perfect his parental rights, or
the court determines the person is not the child’s parent. Id. § 78B-
6-112(5)(a)–(d). And relevant here, if a person whose consent is
required contests the adoption, the Act provides a mechanism for
determining whether the person’s rights should be terminated. Id.
§§ 78B-6-112(5)(e), -133.
   ¶38 A termination proceeding brought under the Adoption
Act is procedurally different than such a proceeding brought
under the Termination of Parental Rights Act. Notably, the
Adoption Act provides that “a petition filed under [section 112] is
subject to the procedural requirements of this chapter.” Id. § 78B-
6-112(8).


__________________________________________________________
   8We note the definition includes two exceptions that apply to
an adoption by a person who is married to one of the biological
parents. As that is not the situation here, we do not address those
exceptions.


                                 10
                        Cite as: 2020 UT 64
                       Opinion of the Court

     ¶39 First, jurisdiction varies between termination petitions
brought under the two laws. As discussed, proceedings brought
under the Termination of Parental Rights Act are within the
juvenile court’s exclusive jurisdiction. Id. § 78A-6-103(2)(e). But
termination petitions brought in connection with a contested
adoption may be handled in the district court. Id. § 78B-6-112(1). A
district court has jurisdiction over a termination proceeding only
if it is brought to facilitate the adoption of a child. Id.
    ¶40 Additionally, the manner in which a parent whose rights
are subject to termination learns of and becomes a party to the
termination proceeding varies based on whether the petition
arises under the Adoption Act or the Termination of Parental
Rights Act. As explained above, supra ¶ 34, when a petition is filed
under the Termination of Parental Rights Act, the petitioner must
give notice to a parent whose rights are subject to termination.
And the parent is automatically a party to the proceeding. Supra
¶ 34.
    ¶41 But that is not the case when the termination arises under
the Adoption Act. A person in Father’s position, who is the
presumed father of the child, must receive notice of the adoption
petition. UTAH CODE § 78B-6-110(2)(a), (h). The required content of
this notice differs from that required by the Termination of
Parental Rights Act. Compare id. § 78B-6-110(5), with id.
§ 78A-6-506(1)(b). The Adoption Act requires that the notice
contain specific information unique to an adoption proceeding,
including: (1) the intervention requirements in subsection
110(6)(a);9 (2) the consequences for failing to intervene listed in
subsection 110(6)(b);10 and (3) where a copy of the petition for
adoption may be acquired. Id. § 78B-6-110(5)(c)–(d), (f).


__________________________________________________________
   9 Id. § 78B-6-110(6)(a) (“A person who has been served with
notice of an adoption proceeding and who wishes to contest the
adoption shall file a motion to intervene in the adoption
proceeding: (i) within 30 days after the day on which the person
was served with notice of the adoption proceeding; (ii) setting
forth specific relief sought; and (iii) accompanied by a
memorandum specifying the factual and legal grounds upon
which the motion is based.”).
Id. § 78B-6-110(6)(b) (“A person who fails to fully and strictly
   10

comply with all of the requirements described in Subsection (6)(a)
                                                   (Continued . . .)
                                11
                             IN RE B.H.
                       Opinion of the Court

   ¶42 Although a presumed father of a child must be notified of
an adoption petition, he is not automatically a party to the
adoption proceeding. He must move to intervene. Id. § 78B-6-
110(6)(a). And “[a]n individual who files a motion to intervene in
an adoption proceeding . . . is not a party to the adoption
proceeding, unless the motion to intervene is granted.” Id. § 78B-
6-141(5)(a)(i). Unlike a proceeding under the Termination of
Parental Rights Act, if the presumed father does not intervene the
court may terminate his rights in the child without him ever being
a party to the proceeding. Id. § 78B-6-112(5)(c).
    ¶43 Finally, in some ways the two laws provide for
substantively different proceedings. The proceedings are similar
in that the grounds for termination are the same under both acts.
See id. §§ 78A-6-507, 78B-6-112(5)(e). The Adoption Act
cross-references the factors that are found in the Termination of
Parental Rights Act. Id. § 78B-6-112(5)(e).
   ¶44 But because terminations under the Termination of
Parental Rights Act do not necessarily include a permanent
placement for the child, that Act contemplates continued juvenile
court review hearings until a permanent placement is found.
Supra ¶ 35. And it does not completely foreclose reunification.
Supra ¶ 36.
    ¶45 In contrast, when parental rights are terminated under
the Adoption Act and the court enters an adoption decree, that
Act does not provide for continued court involvement. A new
parent-child relationship has been formed. Id. § 78B-6-103(2)(a)–
(b). The former parent’s rights in and obligations to the child are
extinguished. Id. § 78B-6-138. And there is no provision for
reunification with the parent whose rights were terminated.
    ¶46 In sum, when a potential adoptive parent petitions for a
termination of another’s parental rights under the Adoption Act,
except for the cross-reference to the grounds for termination, the
petitioner follows the provisions of the Adoption Act, not the
parallel provisions of the Termination of Parental Rights Act. And
in numerous ways, those provisions are different.

within 30 days after the day on which the person was served with
notice of the adoption proceeding: (i) waives any right to further
notice in connection with the adoption; (ii) forfeits all rights in
relation to the adoptee; and (iii) is barred from thereafter bringing
or maintaining any action to assert any interest in the adoptee.”).


                                 12
                         Cite as: 2020 UT 64
                        Opinion of the Court

                    C. Adoptive Parents’ Petition
    ¶47 Here, Adoptive Parents filed the petition to terminate
Father’s parental rights under the Adoption Act. See id.
§§ 78B-6-112(1), -133. It was filed in the district court as part of the
adoption proceeding. See id. § 78B-6-112(2)(a). The district court
had jurisdiction over the termination proceeding only because
Adoptive Parents sought the termination to facilitate the adoption
of the child. See id. § 78B-6-112(1). Adoptive Parents initially
notified Father of the adoption petition as required by the
Adoption Act. See id. § 78B-6-110(2), (5). And Father had to move
to intervene to be included in the proceeding. See id. § 78B-6-
110(6)(a). He was not automatically a party as he would have been
had the termination been brought under the Termination of
Parental Rights Act.
    ¶48 Yet Father argues the termination is a proceeding under
the Termination of Parental Rights Act, even though it was
brought under the Adoption Act, because the Adoption Act
references the grounds for termination outlined in the
Termination of Parental Rights Act.11 See id. § 78B-6-112(5)(e). We
disagree with Father’s reasoning. The Adoption Act’s cross-
reference to the grounds for termination found in the other act
does not mean that a contested termination brought under the
Adoption Act actually arises under the Termination of Parental
Rights Act. See Anderson v. Anderson, 416 P.2d 308, 309–10 (Utah
1966) (concluding where one statute merely cross-references
another statute, the entirety of that referenced statute is not
necessarily incorporated into the other). It means only that the
same considerations apply whenever a termination is sought,
whether or not it is in connection with an adoption. The cross-
reference to the shared grounds for termination does not take this
proceeding outside of the Adoption Act.
   ¶49 We conclude that the language and structure of the
Adoption Act make clear that a termination petition such as the
one here, which is brought under sections 112 and 133 in
connection with an adoption, is a proceeding under the Adoption
Act. The Adoption Act contemplates that an adoption involves

__________________________________________________________
   11 He acknowledges that certain types of termination arise
under the Adoption Act—for example, a voluntary
relinquishment or a failure to intervene. Id. § 78B-6-112(5)(a)–(c).


                                  13
                             IN RE B.H.
                       Opinion of the Court

both the judicial act that “creates the relationship of parent and
child where it did not previously exist,” and “terminates the
parental rights of any other person with respect to the child.”
UTAH CODE § 78B-6-103(2). And the Act establishes a particular
framework that permits potential adoptive parents to petition for
termination if the adoption is contested.12 Id. §§ 78B-6-112, -133.
    ¶50 Accordingly, we conclude that the instant termination
petition and related proceedings are “adoption proceedings” as
defined in the UCCJEA. We affirm the court of appeals’
determination that the UCCJEA does not govern subject matter
jurisdiction here. Because we find the UCCJEA inapplicable, we
do not address whether the court of appeals erred in concluding


__________________________________________________________
   12   Father argues that if we conclude the Adoption Act
unambiguously permits the district court to exercise its
jurisdiction to terminate an out-of-state parent’s parental rights
without first complying with the UCCJEA, we should reject such a
reading as absurd. We “will not apply the absurdity doctrine
unless ‘the operation of the plain language . . . [is] so
overwhelmingly absurd that no rational legislator could have
intended the statute to operate in such a manner.’” Bagley v.
Bagley, 2016 UT 48, ¶ 28, 387 P.3d 1000 (alterations in original)
(citation omitted). So the absurdity doctrine applies “only if the
legislature could not reasonably have intended the result.” Id. But
it appears that the legislature did intend for Utah district courts to
exercise jurisdiction over adoption proceedings potentially
involving out-of-state individuals whose consent is required, such
as Father. The Adoption Act states that “[i]f a person whose
consent for the adoption is required . . . cannot be found within
the state, the fact of the minor’s presence within the state shall
confer jurisdiction on the court in proceedings under this chapter
as to such absent person,” provided the person was given proper
notice. UTAH CODE § 78B-6-105(4)(a). Service of notice also vests
the court with jurisdiction over the person. Id. § 78B-6-105(5). Of
course, in such circumstances the person whose consent is
required will not necessarily give it. This provision seems to
necessarily contemplate Utah courts exercising jurisdiction in an
adoption proceeding involving an out-of-state person whose
consent is required, which could lead to a contested termination
proceeding. Accordingly, we reject Father’s absurdity argument.


                                 14
                        Cite as: 2020 UT 64
                       Opinion of the Court

that the requirements of that statute would have been met if it did
apply.
    II. INTERSTATE COMPACT ON THE PLACEMENT OF
                      CHILDREN
    ¶51 We now address Father’s argument that the court of
appeals erred in remanding the case to the district court for
supplemental factfinding regarding compliance with the ICPC.
The court of appeals concluded that Mother’s ICPC request form
was defective because she listed D.G. instead of Father as the
child’s father. In re Adoption of B.H., 2019 UT App 103, ¶ 28, 447
P.3d 110. But the court held that this defect did not deprive the
district court of jurisdiction or otherwise require dismissal of the
adoption petition. Id. However, because the district court did not
include a conclusion that the ICPC “ha[d] been complied with” in
the adoption decree—as required by the Adoption Act, UTAH
CODE § 78B-6-107(1)(a)—the court of appeals set aside the decree.
In re Adoption of B.H., 2019 UT App 103, ¶ 30. It then remanded to
the district court for additional factfinding, and if necessary to
give Adoptive Parents an opportunity to cure the ICPC deficiency
before moving for reinstatement of the decree. Id. ¶ 27 n.7. Neither
party has contested the court of appeals’ determination that the
ICPC request was materially defective, so that issue is not before
us.
     ¶52 Father contends it was error for the court of appeals to
remand to the district court for additional factfinding and to
permit the Adoptive Parents to cure the ICPC deficiency if
necessary. He asserts that the ICPC must be complied with before
filing an adoption petition and that the failure to do so constitutes
an irreparable jurisdictional defect. He contends that because the
ICPC notice was defective, Mother’s attempt to invoke the
jurisdiction of Utah courts is invalid and the deficiency can no
longer be cured.13 Father asserts that this means Montana has


__________________________________________________________
   13  The court of appeals also observed that Mother might have
complied with the ICPC through a cover letter that identified
Father as her husband, but this document was not submitted in
the district court. So Father argues that the court of appeals
should not have remarked upon this letter. We do not consider
this letter in our analysis.


                                 15
                             IN RE B.H.
                       Opinion of the Court

jurisdiction over the child and that any new ICPC request must be
filed in Montana.
    ¶53 We agree with the court of appeals that the deficient
ICPC request form does not deprive the Utah court of jurisdiction.
A reading of the ICPC reveals that it does not purport to govern
jurisdiction among party states or strip jurisdiction from a
receiving state as a remedy for a violation of its terms.
    ¶54 The ICPC “provides a uniform legal framework for the
placement of children across State lines in foster homes and[]
adoptive homes.” CRS REPORT FOR CONGRESS, RL32070,
INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN: ICPC, 1
(2003). It is a compact among party states14 “to cooperate with
each other in the interstate placement of children” to ensure that
(1) children requiring placement “receive the maximum
opportunity to be placed in a suitable environment”; (2) the
receiving state “may have full opportunity to ascertain the
circumstances of the proposed placement, thereby promoting full
compliance with applicable requirements for the protection of the
child”; (3) the sending state “may obtain the most complete
information on the basis of which to evaluate a projected
placement before it is made”; and (4) “[a]ppropriate jurisdictional
arrangements for the care of the children will be promoted.”
UTAH CODE § 62A-4a-701 art. I(1)–(4). Its “chief function . . . is to
protect the interests of children and of the States by requiring that
certain procedures be followed in the making and the
maintenance of interstate child placements.” CRS REPORT FOR
CONGRESS, RL32070, INTERSTATE COMPACT ON THE PLACEMENT OF
CHILDREN: ICPC, 1 (2003).
   ¶55 To this end, the ICPC requires that a “sending agency”
comply with its terms and with any applicable laws of the


__________________________________________________________
   14 The ICPC “is a statutory agreement between all [fifty] states,
the District of Columbia and the US Virgin Islands.” Am. Pub.
Hum.           Servs.         Ass’n,         ICPC           FAQ’S,
https://aphsa.org/AAICPC/AAICPC/icpc_faq_2.aspx#:~:text=T
he%20Interstate%20Compact%20on%20the%20Placement%20of%
20Children%20(ICPC)%20is,and%20the%20US%20Virgin%20Islan
ds.&text=It%20sets%20forth%20the%20requirements,be%20place
d%20out%20of%20state (last visited July 23, 2020).


                                 16
                        Cite as: 2020 UT 64
                       Opinion of the Court

receiving state that govern the placement of children in that state.
UTAH CODE § 62A-4a-701 art. III(1). A “sending agency” is:
       [A] party state, officer, or employee thereof; a
       subdivision of a party state, or officer or employee
       thereof; a court of a party state; a person,
       corporation, association, Indian tribe, charitable
       agency, or other entity which sends, brings, or
       causes to be sent or brought any child to another
       party state.
Id. § 62A-4a-701 art. II(2). Here, Mother is the “sending agency”
because she is the “person” who caused the child to be sent to
Utah with Adoptive Parents.
    ¶56 Father is correct that Mother was required to comply with
the ICPC before sending the child to Utah with Adoptive Parents.
See id. § 62A-4a-701 art. III(2) (requiring compliance “[p]rior to
sending, bringing, or causing any child to be sent or brought into
a receiving state for placement”).
    ¶57 However, it does not follow that her deficient attempt to
do so constitutes an irreparable jurisdictional defect. The ICPC
addresses the consequences of a failure to comply with its terms,
and none of them involve transferring jurisdiction over the child
from the receiving state to the sending state or reversing a child
placement. The ICPC provides that a violation of its provisions
constitutes a violation of “the laws respecting the placement of
children” of both the sending state and the receiving state. Id.
§ 62A-4a-701 art. IV. And such a violation “may be punished or
subjected to penalty in either jurisdiction in accordance with its
laws.” Id. Father does not identify a law in either state that would
require a reversal of the placement or a loss of jurisdiction in Utah
under the circumstances here.
    ¶58 Additionally, the ICPC provides that in the case of a
violation by a sending agency, “any violation shall constitute full
and sufficient grounds for the suspension or revocation of any
license, permit, or other legal authorization held by the sending
agency which empowers or allows it to place, or care for
children.” Id. Notably, this provision focuses on penalties and
punishments directed at the noncompliant entity. It does not
provide for reversing the placement that resulted from the
violative behavior or the loss of jurisdiction over the child in the
receiving state. We agree with the court of appeals that the
penalties for noncompliance contemplated in the ICPC do not


                                 17
                              IN RE B.H.
                        Opinion of the Court

“divest the district court of jurisdiction.” In re Adoption of B.H.,
2019 UT App 103, ¶ 28.
    ¶59 Father also asserts that because Mother’s attempt to
invoke the jurisdiction of Utah courts was lacking, the sending
jurisdiction retains jurisdiction. But that is incorrect. One
provision of the ICPC speaks to “retention of jurisdiction.” See
UTAH CODE § 62A-4a-701 art. V. It states,
        The sending agency shall retain jurisdiction over the
        child sufficient to determine all matters in relation to
        the custody, supervision, care, treatment, and
        disposition of the child which it would have had if
        the child had remained in the sending agency’s
        state, until the child is adopted, reaches majority,
        becomes self-supporting, or is discharged with the
        concurrence of the appropriate authority in the
        receiving state.
Id. § 62A-4a-701 art. V(1) (emphasis added). This preserves the
sending agency’s jurisdiction over the child, not the sending state’s
jurisdiction over the child.15 Here, that is Mother; not Montana.16

__________________________________________________________
   15  This provision is concerned with the child’s care, not
jurisdiction between member states. It preserves the sending
agency’s jurisdiction over and financial responsibility for the child
until another individual or entity, including the child, assumes
responsibility for the child or the child “is discharged with the
concurrence of the appropriate authority in the receiving state.”
UTAH CODE § 62A-4a-701 art. V(1).
   16 Father relies on In re Adoption of T. M. M. for support. 608
P.2d 130 (Mont. 1980). In that case, the prospective adoptive
parents did not comply with the ICPC at all. Id. at 133. The
biological mother, who had relinquished her parental rights,
challenged the adoption and sought to revoke her own
relinquishment. Id. at 132. The Montana Supreme Court held that
“the failure of the prospective adoptive parents to comply with
the terms and procedures of the [ICPC] constitute[d] full and
sufficient grounds for the revocation of the parent’s consent.” Id.
at 134 (internal quotation marks omitted). The Montana Supreme
Court appears to have equated the revocation of the mother’s
consent with the “suspension or revocation of any license, permit,
or other legal authorization held by the sending agency.” Id.
                                                   (Continued . . .)
                                  18
                          Cite as: 2020 UT 64
                         Opinion of the Court

    ¶60 Father also argues that because the Adoption Act requires
compliance with the ICPC, the adoption is invalid because of the
defective ICPC request. Father is correct that the Adoption Act
requires compliance with the ICPC. See id. § 78B-6-107(1)(a)
(stating “in any adoption proceeding . . . the court’s final decree of
adoption shall state that the requirements of [the ICPC] have been
complied with”). However, the Adoption Act does not provide for
a dismissal of the adoption petition or a loss of jurisdiction as a
result of noncompliance.
   ¶61 The provision of the Adoption Act that most closely
addresses the circumstances here functions similarly to the
ICPC—it provides for remedies against the alleged wrongdoer.
Utah Code section 78B-6-106(2) states,
       Any person injured by fraudulent representations or
       actions in connection with an adoption is entitled to
       pursue civil or criminal penalties in accordance with
       existing law. A fraudulent representation is not a
       defense to strict compliance with the requirements
       of this chapter and is not a basis for dismissal of a
       petition for adoption, vacation of an adoption decree, or an
       automatic grant of custody to the offended party.
       Custody determinations shall be based on the best
       interests of the child, in accordance with the
       provisions of Section 78B-6-133.
(Emphasis added.) Accordingly, even assuming Mother
knowingly made a fraudulent misrepresentation on the ICPC
request form, the Adoption Act explicitly rejects dismissal of the
petition or transfer of custody to Father as a consequence.
   ¶62 We agree with the court of appeals that the ICPC
deficiency in this case is not a jurisdictional defect. Neither the
ICPC nor the Adoption Act provides for a loss of jurisdiction in
the Utah district court or a dismissal of the adoption petition
under these circumstances.
   ¶63 Even so, we also agree with the court of appeals that it is
necessary to set aside the adoption decree in its current form and
remand to the district court for further proceedings. The Adoption
Act requires that the district court state in the adoption decree


(citation omitted). We are not inclined to adopt this interpretation
of the language of the ICPC.


                                   19
                             IN RE B.H.
                       Opinion of the Court

that the ICPC was complied with. And although the district court
concluded that the requirements of the Adoption Act had been
met, the court did not support this conclusion with the necessary
determination of ICPC compliance.
    ¶64 As we have explained, this deficiency is not a
jurisdictional defect. Neither the ICPC nor the Adoption Act
requires dismissal of the petition or a loss of jurisdiction in the
district court. But the fact remains that the district court’s
conclusions of law in support of the adoption decree are
insufficient. Accordingly, we set aside the decree and remand to
the district court for further proceedings. We leave the form and
scope of those proceedings to the district court’s discretion.
                          CONCLUSION
    ¶65 We affirm. We agree with the court of appeals that the
Adoption Act rather than the UCCJEA governs subject matter
jurisdiction over the termination petition. Accordingly, the district
court had subject matter jurisdiction over this proceeding. We also
conclude that the deficient ICPC request form is not a
jurisdictional defect under the ICPC or the Adoption Act.
However, the district court’s conclusions of law in support of the
adoption decree were inadequate. We set aside the adoption
decree and remand to the district court for further proceedings
consistent with this opinion.




                                 20